          Case 1:19-cr-00105-LGS Document 43 Filed 06/23/20 Page 1 of 1
[Type text]                                           U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                        June 18, 2020
                                 Application Granted in part. The trial and dates for pretrial submission
                                 are adjourned sine die. The parties shall submit a joint status letter on
BY ECF                           August 4, 2020. The Clerk of the Court is directed to terminate the
The Honorable Lorna G. Schofield
                                 letter motion at docket number 42.
United States District Judge
Southern District of New York
40 Foley Square                  Dated: June 23, 2020
New York, New York 10007         New York, New York

       Re:     United States v. Ana Brito, 19 Cr. 105 (LGS)

Dear Judge Schofield:

         The Government writes, with the consent of defense counsel, to respectfully request that
trial in this matter, currently scheduled for August 4, 2020, be adjourned until late fall 2020. The
parties have discussed a pretrial disposition of this matter but, given the current limitations on in-
person proceedings in light of the COVID-19 pandemic, the parties do not anticipate that a change
of plea proceeding will occur prior to the upcoming trial date. Accordingly, the parties jointly
propose that the Court adjourn the trial date until late fall 2020, and then once in-person court
proceedings resume, the parties will contact Magistrate Court to schedule a change of plea
proceeding.

       In the event that the Court grants this request, the parties further request that time be
excluded under the Speedy Trial Act from July 23, 2020 until the date of the rescheduled trial.

                                                        Respectfully submitted,

                                                        GEOFFREY BERMAN
                                                        United States Attorney


                                                  By:
                                                        Alexandra Rothman
                                                        Assistant United States Attorney
                                                        (212) 637-2580

   cc: Andrew Patel, Esq. (by ECF)
